Citation Nr: 1750182	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  15-19 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In April 2015, the Board remanded the appeal for the issuance of a statement of the case, which was provided in May 2015.  In June 2015, the Veteran and his spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Subsequently, in August 2015, the Board remanded the appeal for further development.  It has now returned to the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The issues were remanded in August 2015 to obtain an adequate opinion regarding the etiology of the Veteran's peripheral neuropathy of the bilateral upper and lower extremities.  Although the Veteran underwent a VA examination in February 2016, the provided opinion does not consider the pertinent evidence of record.  

In this regard, the examiner essentially concluded that the peripheral neuropathy was of unknown etiology based on the information available.  However, the Veteran submitted internet-based medical resources which indicate that there may be a link between radiation exposure and peripheral neuropathy.  Additionally, during the June 2015 Board hearing, the Veteran testified that although he sought treatment for sensorial tremors in 2004, he has experienced problems with his upper and lower extremities since approximately 1975.  The Veteran also submitted a statement in which he indicated that he was exposed to radiation in 1962 and has no feeling in his limbs since.  It does not appear that the February 2016 VA examiner considered the Veteran's statements or the medical resources.  As such, an additional opinion is required to determine the etiology of the Veteran's peripheral neuropathy of the bilateral upper and lower extremities.

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records.

2.  After the above has been completed, obtain a medical opinion regarding the nature and etiology of the Veteran's peripheral neuropathy of the bilateral upper and lower extremities.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

Upon review of the claims file, the examiner should address the following:

Is it as least as likely as not (50 percent probability or greater ) that peripheral neuropathy of the bilateral upper extremities manifested during active service or is otherwise causally or etiologically related to his active service, to include any radiation exposure?

Is it as least as likely as not (50 percent probability or greater ) that peripheral neuropathy of the bilateral lower extremities manifested during active service or is otherwise causally or etiologically related to his active service, to include any radiation exposure?

The examiner should specifically discuss the Veteran's statements and the provided internet-based medical research which indicates that there may be a link between peripheral neuropathy and radiation exposure.

A complete rationale is requested for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




